Citation Nr: 1016008	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of compensation 
indebtedness with the Department of Veteran's Affairs in the 
calculated amount of $4,663.37.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to 
April 1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2006 decision 
by the Committee on Waivers and Compromises (Committee) from 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Decatur, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran received additional dependency benefits for 
his daughter during the same period of time that his daughter 
elected to receive Dependents' Educational Assistance 
(Chapter 35) benefits, resulting in an overpayment of 
$4,663.37.   

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran.

3.  The Veteran's fault in the creation of the debt is 
outweighed by the degree of fault attributable to VA.

4.  Recovery of the overpayment of additional dependency 
compensation benefits of $4,663.37 would be against equity 
and good conscience.


CONCLUSION OF LAW

The Veteran is entitled to waiver of recovery of the 
overpayment of VA dependency compensation benefits in the 
amount of $4,663.37 plus any accrued interest.  38 U.S.C.A. § 
3562 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 
3.707, 21.3023 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that an October 2004 rating decision 
increased the disability rating for the Veteran's service 
connected post-traumatic stress disorder with dysthymia to 
100 percent, effective from October 2002, and granted the 
Veteran basic eligibility to Chapter 35 benefits.  From 
December 2004, the Veteran's daughter "J" was awarded 
Chapter 35 benefits.  Concurrently, the Veteran received 
additional dependency compensation on behalf of J.  The law 
provides that the payment of both a dependency allowance as 
part of a Veteran's disability compensation benefits and 
educational assistance under Chapter 35 as occurred in this 
case with respect to the Veteran daughter J constitutes a 
duplication of benefits that is prohibited.  See 38 U.S.C.A. 
§ 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 
(2009).  

According to a Report of Contact dated in September 2006, an 
official with the RO contacted the Veteran at that time to 
clarify with the Veteran when his daughter J began receiving 
Chapter 35 benefits.  The Veteran responded that he did not 
know, and asked whether VA might have the information.  The 
VA official responded that J began receiving Chapter 35 
benefits in December 8, 2004, and the Veteran "agreed" that 
was the case.  Thereafter, the Veteran was notified that his 
dependency benefit on behalf of his daughter J would be 
removed effective from December 8, 2004, due to her award 
from that time of Chapter 35 benefits.  This resulted in an 
overpayment of dependency compensation benefits in the 
calculated amount of $4,663.37, and the Veteran was notified 
of this fact by the Debt Management Center in September 2006.  
In October 2006, the Veteran requested a waiver of this debt, 
contending that the debt was the sole result of the failure 
of VA to adjust his dependency award when his daughter was 
awarded Chapter 35 benefits.  

In an October 2006 decision, the Committee denied the 
Veteran's request for a waiver.  In his notice of 
disagreement with this decision filed in March 2007, the 
Veteran sated that collection of the debt in question would 
result in financial hardship, and that he was not at fault in 
the creation of this debt because he was not aware that his 
daughter J had not been removed from his award of 
compensation when she began receiving Chapter 35 benefits.  
In this regard, he noted that in the past VA had 
"automatically" terminated dependency benefits on behalf of 
his children when benefits were no longer available on their 
behalf, and that he thus assumed that when J began to receive 
Chapter 35 benefits, the award of dependency compensation on 
her behalf would have been "automatically" removed from his 
award by VA.  In an October 2006 Financial Status Report, the 
Veteran reported monthly income of $2,608 and monthly 
expenses of $3,211.  He reported debts that included two car 
loans and a mortgage.  

In its October 2006 decision, the Committee found no evidence 
of fraud, misrepresentation of a material fact or a showing 
of bad faith on behalf of the Veteran in connection the 
creation of the debt in this case.  The Committee did find 
that the Veteran was at fault in the creation of his 
overpayment in question because the instructions portion of 
the application for Chapter 35 benefits informed him that he 
could not receive a dependency allowance on behalf of J 
concurrently with an award of Chapter 35 benefits to her.  

In deciding this case on appeal, it is noted initially that 
the Veteran does not appear to be specifically challenging 
the validity of the debt.  His communications in connection 
with this waiver request reflect that he understands that the 
law provides that the payment of both a dependency allowance 
as part of a Veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a 
duplication of benefits that is strictly prohibited after the 
child has elected to receive the latter benefit.  See 38 
U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023 (2009).  Thus, the adjudication below will be limited 
to the request for waiver.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2009).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c), the law precludes 
a waiver of recovery of an overpayment or the collection of 
any indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Consequently, before the Board may determine whether equity 
and good conscience affords the Veteran a waiver, the Board 
must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

In this case, and as determined by the Committee, there is no 
evidence indicating the indebtedness resulted from fraud, 
misrepresentation, or bad faith on the Veteran's part.  
Therefore, waiver of indebtedness is not precluded if shown 
that it would be against the principles of equity and good 
conscience to require the appellant to repay the debt to the 
government.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  Id.  In making this determination of whether 
recovery would be against equity and good conscience, 38 
C.F.R. § 1.965(a) requires consideration of each of the 
following factors, which are not intended to be all 
inclusive: (1) fault of the debtor; (2) balancing of faults 
between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  VA regulations provide that 
an adjustment to overpayment indebtedness may be warranted 
when the overpayment involved sole administrative error in 
which the Veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
Veteran's actions nor failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (West 2002); 38 C.F.R. § 3.500(b)(1) (2009).

VA's adjudication procedure manual, M21-1, Part IV, Section 
14.13, provides that following authorization of an award of 
dependents education assistance (DEA) benefits, action should 
be taken to reduce or discontinue disability awards based on 
the school attendance of a child.  

Although the record shows that J began receiving Chapter 35 
benefits in December 2004, there is no evidence VA took any 
action to adjust the Veteran's payments following the award 
of these benefits and before the September 2006 communication 
from VA.  As noted above, the Veteran asserts that he did not 
realize that the VA had not removed benefits on behalf of J 
from his award after she was granted Chapter 35 benefits.  In 
addition to reporting that it was his understanding from past 
dealings with VA that the dependency award on behalf of J 
would have been accomplished by VA "automatically," he 
noted in his substantive appeal that his award of VA benefits 
had been changed so many times during the period in question 
that that he did not know who had been "taken off" his 
award of benefits.  The Veteran submitted a photocopy of his 
payment history in 2004 and 2005 that does reflect numerous 
adjustments in his award of benefits, and the record does 
reflect that the Veteran at times was awarded benefits on 
behalf of two other dependents in addition to J.  As such, he 
contends he should not be penalized for VA's fault in not 
terminating his dependency award on behalf of J in a timely 
fashion.  

The Board notes that VA was at fault in the creation of the 
overpayment of compensation benefits in question by failing 
to timely discontinue the Veteran's disability compensation 
award based upon J's award of educational assistance under 
Chapter 35 in December 2004.  It appears, in this case, that 
the standard procedures subsequent to the award of Chapter 35 
benefits were not followed.  While the Veteran should have 
been aware that he was not entitled to receive an additional 
allowance for J concurrently with her award of Chapter 35 
benefits based on information he received in connection with 
his application for these benefits, and should thus have been 
aware that the overpayment in question was not created solely 
due to VA administrative error, the Veteran's fault in the 
creation of the debt is outweighed by the degree of fault 
attributable to VA.  The Board also finds that recovery of 
the overpayment would deprive the Veteran and his family of 
basic necessities and nullify the objective for which 
benefits were intended given the fact that his monthly 
expenses exceed monthly income.  Therefore, recovery of the 
overpayment of disability compensation benefits would be 
against the principles of equity and the $4,663.37 
overpayment and any accrued interest should be waived.


ORDER

Waiver of recovery of compensation indebtedness with the VA 
in the calculated amount of $4,663.37 plus any interest is 
granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


